     Case 2:17-cv-02573-MCE-KJN Document 100 Filed 06/17/21 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11    PHARMACEUTICAL RESEARCH AND                         No. 2:17-cv-02573-MCE-KJN
      MANUFACTURERS OF AMERICA,
12
                           Plaintiff,
13                                                        ORDER
                v.
14
      ROBERT P. DAVID, in his official
15    capacity as Director of the California
      Office of Statewide Health Planning
16    and Development,
17                         Defendant.
18
19          Through the present action, Plaintiff Pharmaceutical Research and Manufacturers

20   of America (“PhRMA” or “Plaintiff”) seeks a declaration that Section 4 of a California law,

21   Senate Bill 17 (“SB 17”), which imposes various notice, reporting, and justification

22   obligations on the manufacturer of a prescription drug sold to certain purchasers, is

23   unconstitutional. PhRMA seeks injunctive relief preventing implementation of SB 17 by

24   Defendant Robert P. David, Director of the Office of Statewide Health Planning and

25   Development (“OSHPD” or “Defendant”).1 This Court recently denied PhRMA’s motion

26   for summary judgment. PhRMA now seeks leave to pursue an interlocutory appeal of

27   ///

28          1
                Elizabeth Landsberg has replaced Robert P. David as the Director of OSHPD.
                                                         1
     Case 2:17-cv-02573-MCE-KJN Document 100 Filed 06/17/21 Page 2 of 3


 1   that ruling pursuant to 28 U.S.C. § 1292(b). ECF No. 94 (“Motion”).2 For the reasons
 2   that follow, PhRMA’s Motion is GRANTED.3
 3           Pursuant to 28 U.S.C. § 1292(b), a district court may certify an order for
 4   interlocutory appeal if it (1) “involves a controlling question of law,” (2) there is
 5   “substantial ground for difference of opinion,” and (3) “an immediate appeal from the
 6   order may materially advance the ultimate termination of the litigation.” See Reese v. BP
 7   Expl. (Ak.) Inc., 643 F.3d 681, 687-88 (9th Cir. 2011); Fed. R. App. P. 5(a)(3).4 PhRMA
 8   has established each of these requirements here. First, the parties agree, as does the
 9   Court, that its ruling on summary judgment involved a controlling question of law.
10   Second, resolution of the dormant Commerce Clause issue involved a “novel and difficult
11   question[] of first impression” in this circuit, which leaves room for substantial difference
12   of opinion as to its resolution. See Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir.
13   2010). Indeed, as PhRMA highlights, there is potentially conflicting Fourth Circuit
14   authority on this issue, although this Court believes it to be distinguishable. Cf. Ass’n for
15   Accessible Meds. v. Frosh, 887 F.3d 664 (4th Cir. 2018), cert. denied, 139 S. Ct. 1168
16   (2019). Finally, the Court again agrees with the parties that resolution of an interlocutory

17   appeal will wholly advance this case, which is still in its infancy (e.g., no discovery has
18   been conducted and no trial is set), as well as a separate federal case pending in the
19   District of Oregon that has been stayed pending this Court’s resolution of PhRMA’s

20   dormant Commerce Clause challenge. See PhRMA v. Stolfi, No. 6:19-cv-01996-AA
21   (D. Ore. Mar. 9, 2020).
22           In consideration of the foregoing, PhRMA’s Motion for Certification of Interlocutory
23   Appeal (ECF No. 94) is GRANTED. Pursuant to Federal Appellate Rule 5(a)(3), the
24           2
              Because oral argument would not have been of material assistance, the Court ordered this
     matter submitted on the briefs. ECF No. 95; see E.D. Cal. Local Rule 230(g).
25
             3
               The parties and the Court are intimately familiar with the factual and procedural background of
26   this case as well as the legal issues. Accordingly, they are not recounted here.
27           4
              PhRMA argues that their Motion was timely filed eighteen (18) days after denial of the Motion for
     Summary Judgment. Motion, at 4 n.1. The Court concurs, and the matter will thus not be discussed
28   further.
                                                           2
     Case 2:17-cv-02573-MCE-KJN Document 100 Filed 06/17/21 Page 3 of 3


 1   Court hereby amends its January 4, 2021, Memorandum and Order to grant PhRMA
 2   permission to appeal and state that the Order satisfies the necessary conditions for an
 3   interlocutory appeal under 28 U.S.C. § 1292(b) as set forth above. This case is
 4   STAYED pending resolution of a petition for permission to appeal to the Ninth Circuit
 5   Court of Appeals and any subsequent appellate proceedings. Not later than ninety (90)
 6   days following the date this Order is electronically filed, and every ninety (90) days
 7   thereafter until the stay is lifted, the parties are directed to file a Joint Status Report
 8   advising the Court as to the status of the proceedings before the Ninth Circuit.
 9          IT IS SO ORDERED.
10   Dated: June 16, 2021
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      3
